                                         Case 5:16-md-02752-LHK Document 434 Filed 03/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     IN RE: YAHOO! INC. CUSTOMER                       Case No. 16-MD-02752-LHK
Northern District of California
 United States District Court




                                  13     DATA SECURITY BREACH
                                         LITIGATION                                        ORDER DENYING WITHOUT
                                                                                           PREJUDICE APPLICATION FOR
                                  14                                                       ADMISSION OF ATTORNEYS PRO
                                                                                           HAC VICE
                                  15
                                                                                           Re: Dkt. Nos. 430, 431
                                  16

                                  17

                                  18          On March 6, 2020, counsel for objector James McCain filed motions for admission of

                                  19   attorneys pro hac vice. ECF Nos. 430, 431. Counsel for objector James McCain failed to date the

                                  20   signed declarations. Thus, the Court DENIES without prejudice the instant applications for

                                  21   admission of attorneys pro hac vice.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: March 10, 2020

                                  25                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  26                                                 United States District Judge
                                  27
                                                                                       1
                                  28   Case No. 16-MD-02752-LHK
                                       ORDER DENYING WITHOUT PREJUDICE APPLICATION FOR ADMISSION OF ATTORNEYS PRO HAC
                                       VICE
